DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment

The Amendment filed 16SEP2021 has been entered. Claims 1 – 16 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 16SEP2021 have been fully considered but they are not persuasive:

Remark 1: “Applicant respectfully submits that the asserted combination of prior art does not disclose, teach, or suggest, at least “an application determination section configured to determine whether the application corresponding to the identification information exists in the portable terminal device by receiving the identification information from an IC chip and passing on the identification information to an acceptance application, which determines whether or not the application exists in the portable terminal device;” as presently recited in independent Claim 1, and as similarly amended in independent Claims 6 and 11. For example, Gardner does not disclose or teach the application determination section as presently recited. See, e.g., Gardner, paragraphs [0028] and [0029]. Further, Yinger and Takayama, cited for other purposes, do not appear to remedy the deficiencies of Gardner. Therefore, Applicant respectfully submits the combined prior art fails to disclose, teach, or suggest each and every recited element of independent Claims 1, 6, and 11.”
Response 1: the Examiner respectfully disagrees. The following language has been added to the Independent Claims:
… by receiving the identification information from an IC chip and passing on the identification information to an acceptance application, which determines whether or not the application exists in the portable terminal device …

It is first noted that the amended/added claim language is interpreted as simply claiming otherwise necessary and obvious additional functional detail of what was previously claimed. That is: 1) the terminal device’s physical receiving “structure” (i.e., an IC chip); and 2) execution of software/code (i.e., an application) to instruct a processor/controller/CPU to perform the function. 
The Examiner notes that while both Figs. 2 and 5 illustrate the portable terminal device, correlation between the two figures is ambiguous. More specifically, while P 0051 (illustrated in Fig. 2) describes/illustrates a functional configuration of a portable terminal device,  P 0075 (illustrated in Fig. 5) describes/illustrates a (broader/higher level) configuration of a portable terminal device. 
E.g., P 0051, e.g., recites (in part): 
… As shown in FIG. 2, the portable terminal device 100 includes 
a transmitted message receiver section 102, 
an application determination section 104, 
an application-transmission request sender section 106, 
an application-transmission request generation section 108, 
an application receiver section 110, 
a display section 112 and 
an application storage section 114. 

P 0075, e.g., recites (in part): 
… As shown in FIG. 5, the portable terminal device 100 includes 
a non-contact-communication IC chip 120, 
a memory 122, 
a controller 124, 
an acceptance application 126, 
applications 128 and 
an antenna 132.

It is additionally noted that P 0011 discloses (in part):
… an IC chip capable of carrying out radio communications. 

The Examiner first notes that the present disclosure is not found to clearly identify or spell out the (apparent) abbreviation/acronym/initialism “IC” as used in context of IC chip. Lacking an explicit definition to the contrary, “IC chip” is therefore interpreted as would be understood by those of ordinary skill in the art at the time of the invention, and as would be commonly used in a wireless device, i.e., as an Integrated Circuit component commonly referred to, structurally, as a “chip” (commonly built on a semiconductor substrate). (see MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims). 
functions that the IC chip may – or may not – perform, or if the functions are performs by a single IC chip – or by some quantity/number of such IC chips. The Examiner also does not interpret the present disclosure as somehow relating to claim to the IC chip structure in and of itself, e.g., to a particular IC chip structure, particular degree of integration or functionality of an IC chip structure, or similar.  
As to GARNER’S disclosure of a terminal device’s physical receiving “structure” (i.e., an IC chip), GARDNER discloses in e.g., P 0006:
… a method for updating a dataset on a wireless device comprises storing on a server in a version associated with the dataset, transmitting the version destined for the wireless device, [P 0006] … FIG. 2 is a block diagram of the hardware components of the wireless network providing communication between different wireless devices. [P 0010] … The wireless device, such as cellular telephone 12, has a computer platform 50 that can receive and execute software applications and display data transmitted from the application download server 16 … computer platform 50 may also include an application-specific integrated circuit ("ASIC") 52, or other processor, microprocessor, logic circuit, or other data processing device. [P 0025]

Clearly, as shown – in at least in PP 0006, 0010, and 0025 - GARDNER’s wireless device includes such a (necessary) structure (i.e., a structure commonly referred to as an IC chip) to receive/transmit wirelessly. It could be further noted that it would obvious that a fully functional modern-day wireless device such as a cellular telephone would include one or more Integrated Circuitry components (i.e., IC chips).

As to “application,” the Examiner first notes that an unambiguous explicit definition for “application” is not found in the present disclosure. Under a BRI, consistent with the present disclosure, and as would be interpreted by those of ordinary skill in the application” is interpreted as simply a collection of processor instructions (computer instructions, application program, application code, software, software application, software code, etc.) that, when executed, instruct the processor how/what to perform. Specifically, the Examiner finds the present disclosure recites, without clear definition or distinction:  “application,” “acceptance application,” “application program, “computer program,” “operating program,” and “software.” What differentiates these recited terms is ambiguous (e.g., by scope/extent, function, storage, or execution). Furthermore, it is unclear in argument, how GARDNER does not disclose the use of application (as interpreted) as per the claimed use of application.

Regardless, while additional citation was added to the Rejection related to the  added claim element for clarification, GARDNER is maintained to disclose the claim elements as cited in the Rejection (see below).

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis                                                                                                                                 for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 3, 6 – 8, 11 – 13, and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2004/0068724 to GARDNER et al. (hereinafter “GARDNER”) in view of U.S. Patent 5960204 to YINGER et al. (hereinafter “YINGER”) and U.S. Patent Publication 2005/0144142 to TAKAYAMA et al. (hereinafter “TAKAYAMA”).

Regarding Claim 1 (currently amended), GARDNER discloses a portable terminal device capable of connecting to a server device through a communication network (wireless network providing communication between different wireless devices, an application download server, a second network server, and the stored application database. [¶ 0010 illustrated in Fig. 2]), the portable terminal device comprising:
a transmitted message receiver section configured to receive identification information for identifying an application and parameter information 
relating to the application to be executed (systems and methods whereby the datasets, such as applications, information and other data, resident on a wireless device can be updated with the most recent version of the dataset resident on a download server that the wireless device is connected to … determination as to whether more recent versions of the wireless device resident datasets are present on the download server. [¶ 0020] … The servers 16,30,32 may have software applications, patches, files, keys, graphics data, compression algorithms, and any type of general data, collectively referred to hereinafter as "datasets," resident thereupon that can be accessed by the wireless devices 12,18,20,22. [¶ 0023] … The wireless device, such as cellular telephone 12, has a computer platform 50 that can receive and execute software applications and display data transmitted from the application download server 16 or other network servers 30,32. [¶ 0025] … The system 10 thus selectively updates the versions of stored datasets on a wireless device 12,18,20,22 attempting to communicate with at least one download server (application download server 16) across the wireless network 14, through the computer platform 50 of the wireless device comparing the version of each specific resident dataset listed in the resident dataset version summary file 72 with the version of the downloadable dataset resident on the download server, preferably stored in a download server dataset update summary 70, to thereby determine if the version of the wireless device resident dataset is different from the version of the download server resident dataset. [¶ 0028] … the download server … preferably maintains a download server dataset update summary file 70 …  that contain or reference some or all files on the server.  [¶ 0028 illustrated in Fig. 4] … If there is a download server dataset update summary file 70 present at decision 82, then the download server dataset update summary file 70 is retrieved by the wireless device. [¶ 0032 illustrated in Fig. 5]);
an application determination section configured to determine whether the application corresponding to the identification information exists in the portable terminal device by receiving the identification information from an IC chip and passing on the identification information to an acceptance application, which determines whether or not the application exists in the portable terminal device (The wireless device, such as cellular telephone 12, has a computer platform 50  [¶ 0029]);
an application storage section configured to store an application transmitted by the server device (upon determining the version of the wireless device resident dataset is different from the version of the download server resident dataset, the computer platform 50 of the wireless device can download the download server resident dataset to overwrite the old version of the application or data resident and be executable on the wireless device. [¶ 0029])
an application storage section configured to store the application transmitted by the server device (The wireless device, such as cellular telephone 12, has a computer platform 50 that can receive and execute software applications and display data transmitted from the application download server 16 or other network servers 30,32.  The computer platform 50 may also include an application-specific integrated circuit ("ASIC") 52, or other processor, microprocessor, logic circuit, or other data processing device.  The ASIC 52 or other processor executes the application programming interface ("API") layer 54 that interfaces with any resident programs in the memory 56 of the wireless device.  The memory can be comprised of read-only or random-access memory (RAM and ROM), EPROM, EEPROM, flash cards, or any memory common to computer platforms.  The computer platform 50 also includes a local database 58 that can hold the software applications, file, or data not actively used in memory 56, such as the software applications or downloaded from the application download server 16. [¶ 0025]); and
an execution section configured to execute the application corresponding to the identification information using the parameter information to cause display of the desired information (Once the wireless device contacts the application download 

GARDNER further discloses:
an application transmission request generation section configured to generate a request for transmission of the identified application from the server device to the portable terminal device if the application determination section determines that said application … in the portable terminal device [is old] (upon determining the version of the wireless device resident dataset is different from the version of the download server resident dataset, the computer platform 50 of the wireless device can download the download server resident dataset to overwrite the old version of the application or data resident and be executable on the wireless device. [¶ 0029] … if a version number of the download server resident dataset is greater than the version number of the wireless device resident dataset, then the computer platform 50 of the wireless device … will download the newer version of the dataset from the download server. [¶ 0031 illustrated in Fig. 4])

The Examiner notes that as no clear unambiguous definition for “application” is found in the present disclosure, different versions/revisions of a given named application can, themselves, be interpreted as different “applications.” As generally understood by Persons Of Skill In The Art (POSITA), a software application (i.e., “app,” or “application”) refers to a set of instructions or code written in a program for executing a task or an operation in a computer. Regardless, in the spirit of the present invention, GARDNER does not explicitly discloses, or is not relied on to disclose that the application does not exist in the portable terminal device
However, in the same field of endeavor, YINGER teaches:
an application transmission request generation section configured to generate a request for transmission of the application from the server device to the portable terminal device if the application determination section determines that the application does not exist in the portable terminal device (In response to a client computer receiving a request from a user to run an application, the client computer determines whether the application exists on the client computer.  In response to the application existing on the client computer, the client computer runs the application.  Otherwise, if the desired application is available on a server computer, the server computer automatically installs the application on the client computer, which then automatically executes the application after installation. [Column 1 Lines 59 - 67] … The menu driver 260 is an executable component 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to combine the teaching of GARDNER with that of YINGER for advantage of a more reliable and efficient system and method for installing and updating applications on a client computer. (YINGER: Column 1 Lines 44 - 46)
While GARDNER discloses request to the application to display a desired information (The wireless device, such as cellular telephone 12, can access and download many types of applications, such as games and stock monitors, or simply data such as news and sports-related data.  The downloaded data can be immediately displayed on the display. [P 0026]) and display of information would obviously be performed by an application capable of performing the display, the combination of GARDNER and YINGER do not explicitly teach, or are not relied on to teach:
wherein the parameter information includes a request to the application to display a desired information

In the spirit of the present invention, TAKAYAMA is relied on to teach:
wherein the parameter information includes a request to the application to display a desired information (When the service providing apparatus 60 detects a user wishing to receive a service or the operation for requesting a service by a user, the service providing apparatus 60 generates service information and transmits the same from the local wireless communication I/F. [¶ 0054] … A mobile phone 40, having received the above service information via the local wireless communication I/F, activates the settlement application 54 based on the application ID indicated by the service information, displays the content of the service guidance and the contract on an LCD. [¶ 0056])


Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to combine the teaching of GARDNER and YINGER with that of TAKAYAMA for advantage of settlement by a mobile terminal, which improves 

Regarding Claim 2 (original), the combination of GARDNER, YINGER, and TAKAYAMA teaches the portable terminal device of Claim 1.
GARDNER further discloses further comprising a display section (The wireless device, such as cellular telephone 12, has a computer platform 50 that can receive and execute software applications and display data transmitted from the application download server 16 or other network servers 30,32. [¶ 0025] … The wireless device, such as cellular telephone 12, can access and download many types of applications, such as games and stock monitors, or simply data such as news and sports-related data.  The downloaded data can be immediately displayed on the display or stored in the local database 58 when not in use. [¶ 0026])

Regarding Claim 3 (original), the combination of GARDNER, YINGER, and TAKAYAMA teaches the portable terminal device of Claim 2.
GARDNER further discloses wherein the display section is configured to display a result of execution of the application corresponding to the identification information (The wireless device, such as cellular telephone 12, has a computer platform 50 that can receive and execute software applications and display data transmitted from the application download server 16 or other network servers 30,32. [¶ 0025] … The wireless device, such as cellular telephone 12, can access and download many types of applications, such as games and stock monitors, or simply data such as news and sports-related data.  The downloaded data can be immediately displayed on the display 

Regarding Claim 6 (currently amended), the features of Claim 6 are essentially the same as the  features of the portable terminal device of Claim 1 performing the application providing method of Claim 6. Therefore, Claim 6 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 7 (original), the features of Claim 7 are essentially the same as Claim 2 with the method of Claim 6 performed by the device of Claim 1 above. Therefore, Claim 7 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 8 (original), the features of Claim 8 are essentially the same as Claim 3 with the method of Claim 6 performed by the device of Claim 1 above. Therefore, Claim 8 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 11 (currently amended), the features of Claim 11 are essentially the same as Claim 1 with GARDNER further disclosing a non-transitory computer readable medium storing instructions (a program resident in a computer readable medium, where the program directs a wireless device having a computer platform to perform the inventive steps of the method. The computer readable medium can be the memory 56 of the computer platform 50 of the cellular telephone 12, or other 

Regarding Claim 12 (previously presented), the features of Claim 12 are essentially the same as Claim 2 with the computer readable medium storing instructions of Claim 11 performed by the device of Claim 1 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 13 (previously presented), the features of Claim 13 are essentially the same as Claim 3 with the computer readable medium storing instructions of Claim 11 performed by the device of Claim 1 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 16 (previously presented), the combination of GARDNER, YINGER, and TAKAYAMA teaches the portable terminal device of Claim 1.
While GARDNER does not explicitly disclose, or is not relied on to disclose, TAKAYAMA further teaches:
wherein the desired information includes a predetermined word (A mobile phone 40, having received the above service information via the local wireless communication I/F, activates the settlement application 54 based on the application ID indicated by the service information, displays the content of the service guidance and the contract on an LCD. [¶ 0056])

 GARDNER, YINGER with that of TAKAYAMA given in Claim 1 above.

Claims 4, 5, 9, 10, 14, and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GARDNER in view of YINGER, TAKAYAMA and U.S. Patent 6151708 to PEDRIZETTI et al. (hereinafter “PEDRIZETTI”).

Regarding Claim 4 (original), the combination of GARDNER, YINGER, and TAKAYAMA teaches the portable terminal device of Claim 2.
The combination of GARDNER and YINGER does not explicitly teach, or is not relied on to teach wherein the display section is configured to display an indication that the application is being received by the portable terminal device.
However, in the same field of endeavor, PEDRIZETTI teaches wherein the display section is configured to display an indication that the application is being received by the portable terminal device (If the user then selects Install 618, the user sees FIG. 6E.  Shown is a status meter 620 indicating the percentage of completion for downloading the upgrade data. (Column 9 Lines 15 - 17)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to combine the teaching of GARDNER, YINGER, and TAKAYAMA with that of PEDRIZETTI for advantage of identifying a file or set of files sharing a particular characteristic, and in particular, identifying such files while minimizing data transfer over a low-bandwidth communications pathway. (Column 1 Lines 6 - 9)

Regarding Claim 5 (original), the combination of GARDNER, YINGER, TAKAYAMA, and PEDRIZETTI teaches the portable terminal device of Claim 4.
While GARDNER does not explicitly disclose, or is not relied on to disclose, PEDRIZETTI further teaches wherein the application is executed according to an input by a user for executing the application (Once the application module or updates are installed on the client computer 120, the selected application module is loaded 335 into the memory of the client computer 120 and executed 360 by the menu driver 260 for the user. [Column 6 Lines 29 – 33] … An advantage of the present invention is that an application module that has been selected at the client computer 120, but does not reside or is not a current version at the client computer 120, may be installed and executed on the client computer 120 without having to halt processing of the request or without having a user manually install the application module or an update of the application module. [Column 8 Lines 39 – 45])
Motivation to combine the teaching of GARDNER, YINGER, and TAKAYAMA with that of PEDRIZETTI given in Claim 4 above.

Regarding Claim 9 (original), the features of Claim 9 are essentially the same as Claim 4 with the method of Claim 6 performed by the device of Claim 1 above. Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 10  (original), the features of Claim 10 are essentially the same as Claim 5 with the method of Claim 6 performed by the device of Claim 1 above. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 14 (previously presented), the features of Claim 14 are essentially the same as Claim 4 with the computer readable medium storing instructions of Claim 11 performed by the device of Claim 1 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 15 (previously presented), the features of Claim 15 are essentially the same as Claim 5 with the computer readable medium storing instructions of Claim 11 performed by the device of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 5.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/

Examiner, Art Unit 2644